527 So. 2d 968 (1988)
Fredrick Lloyd MORGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 87-875.
District Court of Appeal of Florida, Fifth District.
July 7, 1988.
James B. Gibson, Public Defender, and Nancye R. Crouch, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Kellie A. Nielan, Asst. Atty. Gen., Daytona Beach, for appellee.
EN BANC
PER CURIAM.
Defendant/appellant Morgan raises two questions on appeal, that is, whether the trial court erred in departing from the recommended guidelines sentence and whether the trial court erred in imposing costs.
The departure sentence is affirmed on the authority of Roseman v. State, 519 So. 2d 1129 (Fla. 5th DCA 1988).
On the point raised by the appellant concerning the imposition of costs, this court has been governed by Jones v. State, 513 So. 2d 732 (Fla. 5th DCA 1987). Jones has now been superseded by Harriel v. State, 520 So. 2d 271 (Fla. 1988) and Mays v. State, 519 So. 2d 618 (Fla. 1988). See also Morris v. State, 524 So. 2d 494 (Fla. 5th DCA 1988).
Pursuant to these recent decisions, we quash the imposition of costs below and remand for assessment of costs after notice and hearing in accordance with Harriel and Mays.
AFFIRMED in part; REVERSED in part; REMANDED.
SHARP, C.J., and DAUKSCH, ORFINGER, COBB, COWART and DANIEL, JJ., concur.